Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed did not disclose use of a “battery housing” and claim 22 therefore contains new matter.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takita et al.  (US 20090079102), cited by applicants in view of Brant et al. (US 2013/0288102).
The reference discloses a microporous polyolefin membrane having a puncture strength of 3 N or more (paragraph 84) and which may have a haze of 80% or more (paragraph 97-98) and note the examples in Table 1 for puncture strengths on the order of 5,000 or more for films and note especially puncture strengths of 5800 gf/20 microns set out in example 9 (expressed as 2900 gf/10 microns or 2.9 N for a 10 micron film). Note Examples 6-9 for applicants combination of puncture strength and haze in ultra high molecular weight HDPE containing membranes. Note paragraph 2 for use of the membranes as battery separators. Note paragraph 9 for permeability of 100-500 sec/100 cc for films scaled to 20 microns or 200-1000 sec/100 cc scaled to 10 microns as in claim 18.
           Note paragraph 16 for HDPE molecular weights of as high as 15,000,000 as in claim 20. Note paragraph 72 for coating the membrane with polypropylene as in claim 21. Note the use of 80% HDPE at paragraph 102 as in claim 19. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such features other than applicants dry stretch magnification by selecting the claimed features from the various disclosures of the reference (such as the film thickness of as low as 5 microns disclosed at paragrpah100) would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results. With regard to applicants limitation in the last two lines of claim 17, note that paragraph 50 of the primary reference discloses that “orientation” of the produced films as desirable and note Brant at paragraphs 66-67 where dry stretching at a magnification of 1.1 to about 1.5 accomplishes this. While the primary reference doesn’t disclose dry stretching to a magnification of 1.2-1.5, to use the process of Brant to achieve applicants dry stretch magnification in order to achieve orientation of Brant’s membranes would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Takita et al.  (US 20090079102), cited by applicants in view of Brant et al. (US 2013/0288102), all cited and for the reasons set out above and in view of Pan et al. (US 2018/0241031).
The primary reference does not disclose use of battery housings for their batteries. However, Pan at paragraph 64 discloses that a battery unit may be encased on a protective housing. Hence would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to encase the battery of the primary refence in order to protect it absent any showing of surprising or unexpected results

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
12-7-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765